DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, and 9 are allowed.

Reasons for Allowance
In claim 1, the recitation of “at a predetermined first frequency of the oscillation equal to or larger than a reference frequency of the oscillation, wherein before the controller starts the regeneration control, the controller executes normal control that oscillates the air-fuel ratio of the internal combustion engine about the logical air-fuel ratio serving as the average air-fuel ratio at an amplitude smaller than that of the stoichiometric incineration control and at the reference frequency of the oscillation,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-6, 8, and 9 are allowed due to dependency.
All rejections are withdrawn.  
The closest prior art was cited in the Office action dated 1/08/2021.  The Office agrees with Applicant’s remarks, pages 8-10, filed 3/09/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746       
Monday, March 15, 2021